Title: To James Madison from Thomas English, 18 March 1815
From: English, Thomas
To: Madison, James


                    
                        
                            Sir
                        
                        Dublin 18 March 1815
                    
                    Now that the Treaty of Ghent has been ratified by the American & British Governments, I take the liberty to solicit the honour of being reappointed to the Consulate of this City, & I beg to assure you, that in the event of your again conferring on me that trust, it shall be exercised with

my best ability, & with the same Zeal, as formerly. I have the honour to be Sir Your obedt humble Servt.
                    
                        
                            Thomas English
                        
                    
                